Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 January 21, 2015

The Court of Appeals hereby passes the following order:

A15E0018. WELCH v. NORTHWEST GEORGIA HOUSING AUTHORITY.

      On January 15, 2015, William Guy Welch filed a “Motion for Emergency
Supersedeas” in which he asks this Court to issue “immediate supersedeas” of an
order of real property condemnation entered by the Superior Court of Floyd County
on January 3, 2014. Previously, Welch filed an application for discretionary appeal
to challenge the condemnation order, which this Court dismissed for lack of
jurisdiction in a December 3, 2014 order. See Welch v. Northwest Georgia Housing
Auth., Case No. A15D0144 (Dec. 3, 2014). At some point, on a date not revealed by
the record currently before us, it appears Welch then filed a motion for an
interlocutory injunction to prevent “any construction activities on the property at
issue pending trial and appeallate review of the legality of [the Housing Authority’s]
condemnation[.]” The Superior Court denied Welch’s motion in a December 30, 2014
order, and Welch filed a notice of appeal to this Court on January 15, 2015
contemporaneously with the filing of the present motion in this Court.
      Rule 40(b) of this Court permits this Court, in the exercise of its inherent
power, to “issue such orders or give such direction to the trial court as may be
necessary to preserve jurisdiction of an appeal or to prevent the contested issue from
becoming moot.” Welch’s motion fails to demonstrate a necessity to preserve
jurisdiction or to prevent any contested issue in this appeal from becoming moot. To
the latter point, the record confirms that a residence located on the property has
already been removed and that the property has been cleared and graded for
construction. Furthermore, it appears that the only issue remaining in the Superior
Court is the value of Welch’s property. Finally, Welch’s motion essentially seeks
supersedeas of an order that is not before us on appeal, specifically, the January 3,
2014 order of condemnation rather than the December 30, 2014 order denying
Welch’s motion for interlocutory injunction. As a result, the present motion therefore
appears to be but a further attempt to challenge the January 3, 2014 condemnation
order. Accordingly, after careful consideration of Welch’s motion, this Court is not
inclined to exercise its inherent power or to award the relief sought by Welch.
      Therefore, it is hereby ORDERED that Appellant William Guy Welch’s
January 15, 2015 “Motion for Emergency Supersedeas” is hereby DENIED.

                                       Court of Appeals of the State of Georgia
                                                                            01/21/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.